Title: Information to Those Who Would Remove to America, [before March 1784]
From: 
To: 


          
            When Franklin sent this pamphlet to Secretary of Congress Charles Thomson on March 9, he explained it as follows: “I am pestered continually with Numbers of Letters from People in different Parts of Europe, who would go to settle in America; but who manifest very extravagant Expectations, such as I can by no means encourage; and who appear otherwise to be very improper Persons. To save myself Trouble I have just printed some Copies of the enclosed little Piece, which I purpose to send hereafter in Answer to such Letters.”
            Franklin may have thought about producing a general reply to the proliferating appeals from prospective emigrants as early as the spring of 1783. He did not have the leisure to write it, however, until after the final peace negotiations were concluded. His labored draft suggests that the essay was written over a period of time: words and phrases were carefully weighed, new thoughts were interlined, and one entire passage, written on a separate slip of paper, was pasted in the appropriate location. When it was finished, Benjamin Franklin Bache attempted to produce a fair copy, making many errors that were carefully corrected by his grandfather. Benny’s copying tasks allowed Franklin to instruct him in the English language as well as penmanship, areas in which he was making steady improvements.
            “Information to Those Who Would Remove to America” was one of two essays printed at Passy around early March, 1784. The other was “Remarks concerning the Savages of North America,”

published above under the date [before January 7]. Neither essay can be dated precisely. Both were translated, and pamphlets were issued in both French and English. In the case of “Remarks,” a letter from the translator gives some indication of when the essay was composed. No such letter survives for “Information,” and the translator’s identity is still unknown. A drawing on the verso of page 10 of the draft suggests that Franklin was composing it during the late fall of 1783, but he labeled the completed draft “1784”. In the absence of any other clues, we place the essay at the end of the present volume. Though it was probably finished long before the end of February, it cannot have been completed much later, as the printed pamphlet was ready for distribution by March 9.
            We follow the same textual policy here that we apply to “Remarks,” publishing the English text as it was issued from the Passy press. As with “Remarks,” Franklin made final wording changes that are not marked on either of the surviving manuscripts. We noted in the headnote to “Remarks” that the compositor introduced typographical errors and various kinds of minor alterations; the same is true of this text.
            The first page of the English pamphlet is reproduced as the frontispiece of this volume. Its French counterpart, “Avis à ceux qui voudraient s’en aller en Amérique,” included a charming title page that sets it apart from all other pamphlets printed by Franklin at Passy. The title itself, broken into four lines, was set in four different fonts, including fancy italic. The center of the page was decorated with an

ornament of flowers and leaves, and at the bottom of the page, below a rule, the year of publication, 1784, was set in roman numerals. Franklin’s French-language description of life in the United States was elegantly dressed.
            The French edition must have been printed around the same time as the English. Scarcely a week after sending “Information” to Charles Thomson, Franklin received an appeal from an unknown Frenchman recommending an unnamed younger person seeking help. “I have no Orders or Authority to encourage any Persons to go to America, by promising Lands or other Favours from the Government there,” he answered. “The enclos’d printed paper will give such an Account of that Country as may perhaps convince your Friend that he had better stay where he is.”
            It is not known how many copies of “Information” Franklin printed, nor do we know how many were left in the hands of his successor, Thomas Jefferson. In 1788, however, having no copies of what he described to one potential emigrant as the “petite brochure de M. Franklin,” Jefferson commissioned new ones. Without a private press at his disposal, however, he was obliged to pay for the reprinting.
            
          
          
            
              [before March, 1784]
            
            INFORMATION
            TO THOSE WHO WOULD REMOVE TO AMERICA.
            
              
              Many Persons in Europe having directly or by Letters, express’d to the Writer of this, who is well acquainted with North-America, their Desire of transporting and establishing themselves in that Country; but who appear to him to have formed thro’ Ignorance, mistaken Ideas & Expectations of what is to be obtained there; he thinks it may be useful, and prevent inconvenient, expensive & fruitless Removals and Voyages of improper Persons, if he gives some clearer & truer Notions of that Part of the World than appear to have hitherto prevailed.
              
              He finds it is imagined by Numbers that the Inhabitants of North-America are rich, capable of rewarding, and dispos’d to reward all sorts of Ingenuity; that they are at the same time ignorant of all the Sciences; & consequently that strangers possessing Talents in the Belles-Letters, fine Arts, &c. must be highly esteemed, and so well paid as to become easily rich themselves; that there are also abundance of profitable Offices to be disposed of, which the Natives are not qualified to fill; and that having few Persons of Family among them, Strangers of Birth must be greatly respected and of course easily obtain the best of those Offices, which will make all their Fortunes: that the Governments too, to encourage Emigrations from Europe, not only pay the expence of personal Transportation, but give Lands gratis to Strangers, with Negroes to work for them, Utensils of Husbandry, & Stocks of Cattle. These are all wild Imaginations; and those who go to America with Expectations founded upon them, will surely find themselves disappointed.
              The Truth is, that tho’ there are in that Country few People so miserable as the Poor of Europe, there are also very few that in Europe would be called rich: it is rather a general happy Mediocrity that prevails. There are few great Proprietors of the Soil, and few Tenants; most People cultivate their own Lands, or follow some Handicraft or Merchandise; very few rich enough to live idly upon their Rents or Incomes; or to pay the high Prices given in Europe, for Paintings, Statues, Architecture and the other Works of Art that are more curious than useful. Hence the natural Geniuses that have arisen in America, with such Talents, have uniformly quitted that Country for Europe, where they can be more suitably rewarded. It is true that Letters and mathematical Knowledge are in Esteem there, but they are at the same time more common than is apprehended; there being already existing nine Colleges or Universities, viz. four in New-England, and one in each of the Provinces of New-York, New-Jersey, Pensilvania, Maryland and Virginia, all furnish’d with learned Professors; besides a number of smaller Academies: These educate many of their Youth in

the Languages and those Sciences that qualify Men for the Professions of Divinity, Law or Physick. Strangers indeed are by no means excluded from exercising those Professions, and the quick Increase of Inhabitants every where gives them a Chance of Employ, which they have in common with the Natives. Of civil Offices or Employments there are few; no superfluous Ones as in Europe; and it is a Rule establish’d in some of the States, that no Office should be so profitable as to make it desirable. The 36 Article of the Constitution of Pensilvania, runs expresly in these Words: As every Freeman, to preserve his Independence, (if he has not a sufficient Estate) ought to have some Profession, Calling, Trade or Farm, whereby he may honestly subsist, there can be no Necessity for, nor Use in, establishing Offices of Profit; the usual Effects of which are Dependance and Servility, unbecoming Freemen, in the Possessors and Expectants; Faction, Contention, Corruption, and Disorder among the People. Wherefore whenever an Office, thro’ Increase of Fees or otherwise, becomes so profitable as to occasion many to apply for it, the Profits ought to be lessened by the Legislature.
              These Ideas prevailing more or less in all the United States, it cannot be worth any Man’s while, who has a means of Living at home, to expatriate himself in hopes of obtaining a profitable civil Office in America; and as to military Offices, they are at an End with the War; the Armies being disbanded. Much less is it adviseable for a Person to go thither who has no other Quality to recommend him but his Birth. In Europe it has indeed its Value, but it is a Commodity that cannot be carried to a worse Market than to that of America, where People do not enquire concerning a Stranger, What IS he? but What can he DO? If he has any useful Art, he is welcome; and if he exercises it & behaves well, he will be respected by all that know him; but a mere Man of Quality, who on that Account wants to live upon the Public, by some Officer or Salary, will be despis’d and disregarded. The Husbandman is in honor there, & even the Mechanic, because

their Employments are useful. The People have a Saying, that God Almighty is himself a Mechanic, the greatest in the Universe; and he is respected and admired more for the Variety, Ingenuity and Utility of his Handiworks, than for the Antiquity of his Family. They are pleas’d with the Observation of a Negro, and frequently mention it, that Boccarorra (meaning the Whiteman) make de Blackman workee, make de Horse workee, make de Ox workee, make ebery ting workee; only de Hog. He de Hog, no workee; he eat, he drink, he walk about, he go to sleep when he please, he libb like a Gentleman. According to these Opinions of the Americans, one of them would think himself more oblig’d to a Genealogist, who could prove for him that his Ancestors & Relations for ten Generations had been Ploughmen, Smiths, Carpenters, Turners, Weavers, Tanners, or even Shoemakers, & consequently that they were useful Members of Society; than if he could only prove that they were Gentlemen, doing nothing of value, but living idly on the Labour of others, mere Fruges consumere nati*, and otherwise good for nothing, till by their Death, their Estates like the Carcase of the Negro’s Gentleman-Hog, come to be cut up.
              With Regard to Encouragements for Strangers from Government, they are really only what are derived from good Laws & Liberty. Strangers are welcome because there is room enogh for them all, and therefore the old Inhabitants are not jealous of them; the Laws protect them sufficiently, so that they have no

need of the Patronage of great Men; and every one will enjoy securely the Profits of his Industry. But if he does not bring a Fortune with him, he must work and be industrious to live. One or two Years Residence give him all the Rights of a Citizen; but the Government does not at present, whatever it may have done in former times, hire People to become Settlers, by Paying their Passages, giving Land, Negroes, Utensils, Stock, or any other kind of Emolument whatsoever. In short America is the Land of Labour, and by no means what the English call Lubberland, and the French Pays de Cocagne, where the Streets are said to be pav’d with half-peck Loaves, the Houses til’d with Pancakes, and where the Fowls fly about ready roasted, crying, Come eat me!
              Who then are the kind of Persons to whom an Emigration to America may be advantageous? and what are the Advantages they may reasonably expect?
              Land being cheap in that Country, from the vast Forests still void of Inhabitants, and not likely to be occupied in an Age to come, insomuch that the Propriety of an hundred Acres of fertile Soil full of Wood may be obtained near the Frontiers in many Places for eight or ten Guineas, hearty young labouring Men, who understand the Husbandry of Corn and Cattle, which is nearly the same in that Country as in Europe, may easily establish themselves there. A little Money sav’d of the good Wages they receive there while they work for others, enables them to buy the Land and begin their Plantation, in which they are assisted by the Good Will of their Neighbours and some Credit. Multitudes of poor People from England, Ireland, Scotland and Germany, have by this means in a few Years become wealthy Farmers, who in their own Countries, where all the Lands are fully occupied, and the Wages of Labour low, could never have emerged from the mean Condition wherein they were born.
              From the Salubrity of the Air, the Healthiness of the Climate, the Plenty of good Provisions, and the Encouragement to early Marriages, by the certainty of Subsistance in cultivating the

Earth, the Increase of Inhabitants by natural Generation is very rapid in America, and becomes still more so by the Accession of Strangers; hence there is a continual Demand for more Artisans of all the necessary and useful kinds, to supply those Cultivators of the Earth with Houses, and with Furniture & Utensils of the grosser Sorts which cannot so well be brought from Europe. Tolerably good Workmen in any of those mechanic Arts, are sure to find Employ, and to be well paid for their Work, there being no Restraints preventing Strangers from exercising any Art they understand, nor any Permission necessary. If they are poor, they begin first as Servants or Journeymen; and if they are sober, industrious & frugal, they soon become Masters, establish themselves in Business, marry, raise Families, and become respectable Citizens.
              Also, Persons of moderate Fortunes and Capitals, who having a Number of Children to provide for, are desirous of bringing them up to Industry, and to secure Estates for their Posterity, have Opportunities of doing it in America, which Europe does not afford. There they may be taught & practice profitable mechanic Arts withut [without] incurring Disgrace on that Account; but on the contrary acquiring Respect by such Abilities. There small Capitals laid out in Lands, which daily become more valuable by the Increase of People, afford a solid Prospect of ample Fortunes thereafter for those Children. The Writer of this has known several Instances of large Tracts of Land, bought on what was then the Frontier of Pensilvania, for ten Pounds per hundred Acres, which, after twenty Years, when the Settlements had been extended far beyond them, sold readily, without any Improvement made upon them, for three Pounds per Acre. The Acre in America is the same with the English Acre or the Acre of Normandy.
              
              Those who desire to understand the State of Government in America, would do well to read the Constitutions of the several States, and the Articles of Confederation that bind the whole together for general Purposes under the Direction of one Assembly called the Congress. These Constitutions have been printed by Order of Congress in America; two Editions of them have also been printed in London, and a good Translation of them into French has lately been published at Paris.
              Several of the Princes of Europe having of late Years, from an Opinion of Advantage to arise by producing all Commodities & Manufactures within their own Dominions, so as to diminish or render useless their Importations, have endeavoured to entice Workmen from other Countries, by high Salaries, Privileges, &c. Many Persons pretending to be skilled in various great Manufactures, imagining that America must be in Want of them, and that the Congress would probably be dispos’d to imitate the Princes above mentioned, have proposed to go over, on Condition of having their Passages paid, Lands given, Salaries appointed, exclusive Privileges for Terms of Years, &c. Such persons on reading the Articles of Confederation will find that the Congress have no Power committed to them, or Money put into their Hands, for such purposes; and that if any such Encouragement is given, it must be by the Government of some separate State. This however has rarely been done in America; and when it has been done it has rarely succeeded, so as to establish a Manufacture which the Country was not yet so ripe for as to encourage private Persons to set it up; Labour being generally too dear there, & Hands difficult to be kept together, every one desiring to be a Master, and the Cheapness of Land enclining many to leave Trades for Agriculture. Some indeed have met with Success, and are carried on to Advantage; but they are generally such as require only a few Hands, or wherein great Part of the Work is perform’d by Machines. Goods that are bulky, & of so small Value as not well to bear the Expence of Freight, may often be made cheaper in the Country than they can be imported; and the Manufacture of such Goods will be

profitable wherever there is a sufficient Demand. The Farmers in America produce indeed a good deal of Wool & Flax; and none is exported, it is all work’d up; but it is in the Way of Domestic Manufacture for the Use of the Family. The buying up Quantities of Wool & Flax with the Design to employ Spinners, Weavers, &c. and form great Establishments, producing Quantities of Linen and Woollen Goods for Sale, has been several times attempted in different Provinces; but those Projects have generally failed, Goods of equal Value being imported cheaper. And when the Governments have being [been] solicited to support such Schemes oy [by] Encouragements, in Money, or by imposing Duties an [on] Importation of such Goods, it has been generally refused, on this Principle, that if the Country is ripe for the Manufacture, it may be carried on by private Persons to Advantage; and if not, it is a Folly to think of forceing [forcing] Nature. Great Establishments of Manufacture, require great Numbers of Poor to do the Work for small Wages; these Poor are to be found in Europe, but will not be found in America, till the Lands are all taken up and cultivated, and the excess of People who cannot get Land, want Employment. The Manufacture of Silk, they sey [say], is natural in France, as that of Cloth in England, because each Country produces in Plenty the first Material: But if England will have a Manufacture of Silk as well as that of Cloth, and France one of Cloth as well as that of Silk, these unnatural Operations must be supported by mutual Prohibitions or high Duties on the Importation of each others Goods, by which means the Workmen are enabled to tax the home-Consumer by greater Prices, while the higher Wages they receive makes them neither happier nor richer, since they only drink more and work less. Therefore the Governments in America do nothing to encourage such Projects. The People by this Means are not impos’d on, either by the Merchant or Mechanic; if the Merchant demands too much Profit on imported Shoes, they buy of the Shoemaker: And if he asks to [too] high a Price, they take them of the Merchant: thus the two Professions are Checks on each other. The Shoemaker however has on the whole a considerable Profit upon his Labour in America, beyond what he had in Europe, as he can add to his Price a Sum nearly equal to all the Expences of Freight & Commission,

Risque or Insurance, &c. necessarily charged by the Merchant. And the Case is the same with the Workmen in every other Mechanic Art. Hence it is that Artisans generally live better and more easily in America than in Europe, and such as are good œconomists make a comfortable Provision for Age, & for their Children. Such may therefore remove with Advantage to America.
              In the old longsettled Countries of Europe, all Arts, Trades, Professions, Farms, &c. are so full that it is difficult for a poor Man who has Children, to place them where they may gain, or learn to gain a decent Livelihood. The Artisans, who fear creating future Rivals in Business, refuse to take Apprentices, but upon Conditions of Money, Maintenance or the like, which the Parents are unable to comply with. Hence the Youth are dragg’d up in Ignorance of every gainful Art, and oblig’d to become Soldiers or Servants or Thieves, for a Subsistance. In America the rapid Increase of Inhabitants takes away that Fear of Rivalship, & Artisans willingly receive Apprentices from the hope of Profit by their Labour during the Remainder of the Time stipulated after they shall be instructed. Hence it is easy for poor Families to get their Children instructed; for the Artisans are so desirous of Apprentices, that many of them will even give Money to the Parents to have Boys from ten to fifteen Years of Age bound Apprentices to them till the Age of twenty one; and many poor Parents have by that means, on their Arrival in the Country, raised Money enough to buy Land sufficient to establish themselves, and subsist the rest of their Family by Agriculture. These Contracts for Apprentices are made before a Magistrate, who regulates the Agreement according to Reason and Justice; and having in view the Formation of a future useful Citizen, obliges the Master to engage by a written Indenture, not only that during the time of Service stipulated, the Apprentice shall be duly provided with Meat, Drink, Apparel, washing & Lodging, and at its Expiration with a compleat new suit of Clothes, but also that he shall be taught to read, write & cast Accompts, & that he shall be well instructed in the Art or Profession of his Master, or some other, by which he may afterwards gain a Livelihood, and be able in his turn to raise a Family. A Copy of this Indenture is given to the Apprentice or his Friends, & the Magistrate keeps a Record of it, to which

Recourse may be had, in case of Failure by the Master in any Point of Performance. This Desire among the Masters to have more Hands employ’d in working for them, induces them to pay the Passages of young Persons, of both Sexes, who on their Arrival agree to serve them one, two, three or four Years; those who have already learnt a Trade agreeing for a shorter Term in Proportion to their Skill and the consequent immediate Value of their Service; and those who have none, agreeing for a longer Term, in Consideration of being taught an Art their Poverty would not permit them to acquire in their own Country.
              The almost general Mediocrity of Fortune that prevails in America, obliging its People to follow some Business for Subsistance, those Vices that arise usually from Idleness are in a great Measure prevented. Industry and constant Employment are great Preservatives of the Morals and Virtue of a Nation. Hence bad Examples to Youth are more rare in America, which must be a comfortable Consideration to Parents. To this may be truly added, that serious Religion under its various Denominations, is not only tolerated but respected and practised. Atheism is unknown there, Infidelity rare & secret, so that Persons may live to a great Age in that Country without having their Piety shock’d by meeting with either an Atheist or an Infidel. And the Divine Being seems to have manifested his Approbation of the mutual Forbearance and Kindness with which the different Sects treat each other, by the remarkable Prosperity with which he has been pleased to favour the whole Country.
            
          
        